September 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     JOHN RUSSELL COFFMAN, Appellant

NO. 14-13-00661-CV                          V.

               CELESTE ELANE COFFMAN MELTON, Appellee
                   ________________________________

      This cause, an appeal from the trial court’s protective order, signed, June 4,
2013, was heard on the transcript of the record. We have inspected the record and
find no error in the order. We therefore order the trial court’s protective order
AFFIRMED.

      We order appellant, John Russell Coffman to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.